                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 TYRONE HURT,                                      )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )         No. 4:20-CV-99 NAB
                                                   )
 BAILEY REALTOR INC. LLC,                          )
                                                   )
                 Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiffs motion to proceed in forma pauperis on

appeal. ECF No. 10. The Court dismissed this action on January 28, 2020, for lack of proper

venue, and denied plaintiffs motion to proceed in the district court informa pauperis. See ECF

Nos. 5, 6. Plaintiff, a resident of Washington D.C., filed this civil action against defendant "Bailey

Realtor Inc. LLC," stating that defendant is incorporated and has its principal place of business in

Washington D.C. ECF No. 1 at 2-4. Plaintiff alleged no basis for venue being proper in this Court

and the Court found that none of the venue requirements of 28 U.S.C. § 1391(b) had been met.

See ECF No. 5. The Court also noted that prose plaintiff has a history of filing cases in districts

where venue does not lie, and that plaintiff has been barred from proceeding informa pauperis in

the United States Court of Appeals for the District of Columbia Circuit and in the District Court

for the District of Columbia. See id.; Hurt v. Soc. Sec. Admin., 544 F .3d 308, 311 (D.C. Cir. 2008)

(per curium); Hurt v. The Declaration of Indep., No. 07-0647 (D.D.C. Jan 9, 2009).

       The Court finds that the appeal of its January 28, 2020, dismissal of this matter is not taken

in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A). Also, it is not apparent from

plaintiffs notice of appeal that he seeks appellate review of any issue that is not frivolous. See
Coppedge v. United States, 369 U.S. 438, 445 (1962). As a result, the Court will deny the motion

to proceed in forma pauper is on appeal.

        Accordingly,

        IT IS HEREBY CERTIFIED that an appeal of the Court's January 28, 2020, dismissal

of this action is not taken in good faith.

        IT IS FURTHER ORDERED that plaintiffs motion to proceed in forma pauperis on

appeal [ECF No. 1O] is DENIED.

        Dated   this~ of February, 2020.

                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                               2
